Citation Nr: 1617842	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  He died in February 2009.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the claim.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for hypertension.  The claim is currently before the RO in St. Paul, Minnesota.

This issue was previously before the Board in May 2015, when it was remanded so that a medical opinion could be requested.  The May 2015 remand additionally required the AOJ to provide a Statement of the Case (SOC) regarding an earlier effective date for special monthly pension based on housebound status.  The AOJ issued the SOC in November 2015.  The record does not reflect that the appellant has substantively appealed this issue.

The issue of entitlement to service connection ischemic heart disease was raised in a December 2013 statement, and was previously referred in the June 2015 remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.

2.  The Veteran died in February 2009.

3.  The Veteran was diagnosed with hypertension in 2006.

4.  Hypertension is not on the presumptive list of diseases associated with herbicide exposure.

5.  The evidence of record does not show that the Veteran's hypertension, which began approximately 40 years after service, is related to his active service, to include as due to herbicide exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section 5121A under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the VA regional office (RO) from which the claim originated. 

In this case, the Veteran died in February 2009.  The RO found that the appellant is the surviving spouse of the Veteran, as she was married to the Veteran for at least one year at the time of his death, and thus she is a dependent eligible to seek substitution regarding his pending claim.  The Board concurs that the appellant has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A.

A November 2008 letter provided notice of the evidence required to substantiate the claim, and notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter included provisions for disability ratings and effective dates.  Because this is a case in which the appellant substituted for the Veteran, the valid notice was only required to be provided to the Veteran for the issue that is on appeal.  See VBA Fast Letter 10-30 (Aug. 10, 2010) (Veterans Benefit Administration (VBA) has indicated that a new VCAA notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant).

Additionally, here, the appellant was provided notice regarding the evidence required to substantiate her claim, to include accrued benefits, in an October 2009 letter.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  The record contains the Veteran's service records, VA treatment records, private treatment records, and statements.  Additionally, in May 2015 the Board remanded the hypertension claim so that a medical nexus opinion could be obtained.  The medical opinion was provided in October 2015, and involved a review of the Veteran's record and the opinion was supported by a rationale which cited evidence of record.

Accordingly, the Board finds that VA's duty to assist with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A review of the Veteran's service treatment records does not reveal a diagnosis of hypertension.  There are no pertinent treatment records within one year of discharge from service.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions; however, hypertension is not listed as a herbicide-exposure presumptive disease.  38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216  (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  However, the listing for ischemic heart disease does not include hypertension.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the regulations governing presumptive service connection are not the sole method for showing a nexus to service.

In May 2008, the Veteran's representative (now the appellant's representative) provided an article from the El Paso Times regarding Agent Orange claims for hypertension.  The article noted that the VA has "started taking claims for hypertension related to Agent Orange exposure, but it will determine at a later date whether the claims will be honored as being military 'service-related.'"  

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The same conclusion was drawn in the 2012 update.

A January 2002 VA Agent Orange evaluation and registration noted that the Veteran had a history of mild chronic obstructive pulmonary disease (COPD) with a history of smoking one pack of cigarettes a day for forty years.  He denied a history of heart problems.  His blood pressure at the time of the evaluation was 120/80.  He was not diagnosed with high blood pressure or hypertension during the evaluation. 

A VA medical problems listing included diagnoses of nicotine dependence, alcohol dependence, hyperlipidemia, lung mass/nodule and malignant neoplasms of the kidney for the period from July 2000 to July 2006.  There was no listing for hypertension during this period.

In October 2006, the Veteran underwent a right radical nephrectomy following the discovery of a right renal mass during work up for pulmonary nodules.  Testing revealed renal cell cancer.  After the surgery, the Veteran was admitted to the ICU for observation.  He was hospitalized for five days.  He was noted to have mild hypertension post-operatively and was started on Atenolol, which controlled his blood pressure.  Nephrology was consulted regarding his hypertension and mildly elevated creatinine.  Treatment records from October 2006 through 2008 included ongoing treatment for hypertension with Atenolol.

A December 2008 VA record noted that the Veteran had a history of renal cell cancer, with nephrectomy with pulmonary metastasis.  His ongoing care was continued in the private sector.  Private treatment records indicated that his renal cell cancer additionally resulted in metastasis of the bones. 

The Veteran passed away in February 2009.  His death certificate listed his cause of death as metastatic clear cell renal carcinoma.  

In May 2011, in support of the appellant's claim for cause of death and service connection for renal cell cancer, the appellant's representative provided a copy of an internet article through www.cancer.org.  The article addressed the association between certain disease and exposure to Agent Orange.  The article cited the Institute of Medicine, and stated that there was "limited/suggestive evidence" of an association between high blood pressure and exposure to Agent Orange.  

VA contracts with the Institute of Medicine of the National Academy of Sciences, a non-governmental organization, to scientifically review evidence on the long-term health effects of Agent Orange and other herbicides on Vietnam Veterans.  The Institute of Medicine determines whether the evidence pointed to a statistically valid association that would suggest or establish a relationship between diseases studied and herbicide use.  Veterans and Agent Orange: Update 2012 noted that there was limited or suggestive evidence of an association between the chemicals of interest and type 2 diabetes, hypertension, ischemic heart disease, and (most recently) stroke.  Update 2012 noted that the major quantifiable risk factors for hypertension are well-established and included age, race, BMI or percentage of body fat, and diabetes.  

Given that the Institute of Medicine reports found limited or suggestive evidence of an association between Agent Orange and hypertension, the Board requested a medical opinion.  

In October 2015, a VA physician reviewed the Veteran's records and opined that it was less likely than not that the Veteran's hypertension was due to his service, to include exposure to Agent Orange.  The examiner noted that the Veteran developed hypertension after having his kidney removed for treatment of cancer.  He experienced a sudden drop in his glomerular filtration rate (50 percent) with removal of the kidney.  He was also in postoperative pain, and was noted to have pain related to his metastatic disease.  Pain is known to elevate blood pressure.  The examiner noted that the Veteran had underlying hyperlipidemia, a history of tobacco and alcohol abuse which predispose to the development of hypertension.  The examiner noted that the Veteran's remaining "solo kidney more likely than not had some element of renovascular disease due to his health history."  The examiner concluded that the Veteran's "1] acute onset of hypertension in the immediate postoperative state, 2] with no mention of hypertension preoperatively, 3] and no gradual development of hypertension, 4] the intervening interceding incident of nephrectomy and 5] metastatic cancer with pain are the most likely cause of this Veteran's hypertension."  The evaluator found that the onset of his hypertension immediately post-operatively was not consistent with a relationship of development caused by his prior exposure to Agent Orange.

As noted above, the Veteran's service treatment records do not include a diagnosis of hypertension, and there are no records within one year of his discharge which include a diagnosis of hypertension, or records that show he had compensable hypertension within one year of discharge from service.  As such, presumptive service connection based on chronic disease is not warranted.  38 C.F.R. § 3.309(a).

Additionally, hypertension is not currently a presumptive disease secondary to exposure to herbicides, and thus presumptive service connection based on exposure to Agent Orange during service in Vietnam is not warranted.  38 C.F.R. § 3.309(e).

Regarding direct service connection, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for hypertension.  The Board notes that the Veteran served in Vietnam and was exposed to herbicides, including Agent Orange.  The Board also notes that there is limited or suggestive evidence of a link between exposure to Agent Orange and the development of hypertension.  However, in this case, the October 2015 VA examiner considered this information and concluded that based on the Veteran's medical history and circumstances that led to the development of hypertension, the onset of the Veteran's hypertension was not consistent with a relationship to his in-service exposure to Agent Orange.  

The significant factor in determining that the Veteran's hypertension is not due to his exposure to Agent Orange is that his hypertension developed immediately post-operatively.  The October 2006 post-operative treatment records noted that after his right nephrectomy the Veteran developed mild hypertension and was started on hypertensive medication.  Treatment records prior to the October 2006 surgery did not include diagnosis of hypertension.  The appellant's claim of entitlement to service connection for renal cancer was denied by the Board in May 2015.  Given the immediate onset of hypertension following a significant surgery, and the 2015 examiner's explanation as to why this surgery and the pain from both the surgery and the Veteran's ongoing metastatic cancer caused his hypertension, the Board finds that direct service connection for hypertension as a result of exposure to Agent Orange is not warranted.  There is no medical evidence to link the Veteran's development of hypertension following right nephrectomy to his active service.  
Accordingly, the Board finds that it must deny service connection for hypertension, to include as due to exposure to Agent Orange.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, for accrued benefits purposes, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


